Citation Nr: 1220339	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  09-44 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1975 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  In that rating decision, the RO denied the benefit sought on appeal. 

In April 2012, the Veteran testified before undersigned Veteran's Law Judge during a videoconference hearing.  A copy of the hearing transcript has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder.  Based on a review of the record, the Board finds that additional development is needed prior to adjudication of the claim.  

The Veteran asserts that his current low back disorder is related to a back injury he incurred during his period of service.  During his April 2012 Board videoconference hearing, the Veteran testified that he received treatment for a back injury on or around March 25, 1978 at the medical facility at Fort Hood, Texas.  The Veteran reports that he injured his back while lifting a heavy hatch to reinstall on an armored tank.  As a result of this injury, the Veteran sought immediate treatment, his spine was evaluated, including x-rays, and he was prescribed bed rest and pain medication for approximately a month.  The Veteran further reports that he was placed on official leave from active service for one month in order to recover from his back injury.  

Also during the videoconference hearing, the Veteran clarified that he had incorrectly reported in previous correspondence to VA that his back injury was incurred prior to 1978.  

On remand, the RO/AMC should contact the medical facility at Fort Hood, in Texas and attempt to obtain copies of any outstanding service treatment record for treatment of a back injury, including any reports of x-ray films.  Currently, the record does not contain any of those treatment records from when the Veteran sought treatment for his back problems on or around March 25, 1978.

Further, a review of the claims folder shows that no attempt has been made to obtain the Veteran's service personnel records and associate them with the claims folder.  See 38 C.F.R. § 3.159(c)(2).  In addition, the RO/AMC should contact the National Personnel Records Center, or from any other appropriate source, to conduct a search of sick reports and morning reports associated with the Veteran's unit during the three month period on or around March 25, 1978 for any back problems or month-long leave of absence to recover from a back injury.  These records, if available, may confirm that the Veteran injured his back and he was placed on a month-long leave from active service in order to recover from that injury.  

The Veteran also testified to receiving VA treatment for his back problems in the late 1980s.  It remains unclear at what VA facility that the Veteran sought treatment for back problems in the 1980s; however, in various correspondences, the Veteran has indicated that he has only received treatment at the VA medical facilities associated with the VA Bay Pines Healthcare System.  The record does not reflect that VA has attempted to obtain any VA treatment records from 1980's.  The earliest VA treatment records currently associated with the claims folder only date back to 2007.  In this regard, it is noted that records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). The RO/AMC should contact the Veteran and ask him to identify what VA facility he received VA treatment in the 1980s and attempt to obtain and associate those outstanding VA treatment records with the claims folder.  

Once all the available records have been associated with the claims folder, the RO/AMC should review the evidence and consider whether any additional development is necessary, to include providing the Veteran with a new VA examination to obtain a medical opinion on whether the Veteran's current low back disorder is related to his inservice back injury.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to obtain any of the Veteran's outstanding service treatment records from the medical facility at Fort Hood, Texas. 

2.   The RO/AMC shall take appropriate steps to secure all of the Veteran's service personnel records from the National Personnel Records Center, or from any other appropriate source as necessary to obtain complete records.  These records shall be associated with the claims file. 

3.  With the Veteran's assistance, the RO/AMC should take the appropriate steps to contact the National Personnel Records Center, or from any other appropriate source, to conduct a search of the sick reports and morning reports associated with the Veteran's unit for a month-long leave in order to recover from a back injury.  The search of the sick reports and morning reports should include the three month period on or around March 25, 1978. 

4.  The RO/AMC should contact the Veteran and ask him to identify at which VA medical facility he received treatment for his back problems in the 1980s, and obtain those outstanding VA treatment records and associated them with the claims folder.  If the Veteran fails to response to the inquiry, then a search for any outstanding Veteran's VA treatment records from the VA Bay Pines Healthcare System since the 1980s should be conducted and those records associated with the claims folder. 

5.  If any identified records cannot be obtained, a memorandum should be included in the file explaining the procedures undertaken to attempt to find the records and why such attempts were not fully successful. 

6.  The RO/AMC should review the claims folder and determine whether any additional development, including a new VA examination to obtain a medical opinion on whether the Veteran's current low back disorder is related to an inservice back injury, is indicated.

7.  The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO/AMC should then readjudicate the claims on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC and provide the Veteran and his representative the requisite time period to respond.  The claims should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).





_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


